UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6216



UNITED STATES OF AMERICA,

                                              Plaintiff -   Appellee,

          versus


MICHAEL ANTONIO GOODMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CR-92-1-BO)


Submitted:   August 27, 2003            Decided:   September 25, 2003


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Antonio Goodman, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Michael Antonio Goodman appeals the district court’s order

denying his motion fo return of property.           Fed. R. Crim. P. 41(e).

We   have   reviewed   the   record   and   found    no   reversible   error.

Accordingly, we affirm on the district court’s reasoning.              We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.             See United

States v. Goodman, No. CR-92-1-BO (E.D.N.C. Oct. 25, 2002).                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   AFFIRMED




                                      2